                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN GRUBER,

                             Plaintiff,                           OPINION & ORDER
       v.
                                                                    16-cv-664-wmc
CITY OF PORTAGE, SHAWN MURPHY,
KENNETH MANTHEY and KLAUDE THOMPSON,

                             Defendants.


       In this civil lawsuit brought under 42 U.S.C. § 1983, plaintiff John Gruber is

proceeding to trial on a “class-of-one” equal protection claim against defendants City of

Portage, Shawn Murphy, Kenneth Manthey and Klaude Thompson for ticketing and

searching cars parked on or near Gruber’s business, as well as performing searches of Gruber’s

property. This case is set for a jury trial to commence on November 5, 2018. In advance of

the final pretrial conference set for tomorrow at 3:00 p.m., the court issues the following

decisions on the defendants’ 15 motions in limine.1 (Dkt. #199, #208.)

                                           OPINION

       As explained in more detail below, with the exception of motion in limine no. 8, all of

defendants’ motions in limine relate to the relevance of certain events or documents that

defendants expect Gruber to attempt to introduce at trial. In his amended complaint, Gruber

made numerous allegations about various bad acts allegedly committed by defendants dating

back over 18 years, and defendants are concerned that he may seek to introduce these acts as




1
 Defendants initially filed 11 motions in limine and numbered them 1-8 and 11-13, skipping numbers
9 and 10. (Dkt. #199.) Defendants then late-filed supplemental motions in limine 14-17. (Dkt.
#208.)
evidence of defendants’ bad character. The additional motion no. 8 relates to the amount

and types of damages that Gruber may seek.

       Gruber has filed no opposition to any of the defendants’ motions in limine, and they

could all be granted on that ground alone, especially since much of the evidence to which

defendants object appears to have no relevance to Gruber’s remaining equal protection claim

for selective ordinance enforcement and surveillance from 2014 to 2017.          Additionally,

defendants are correct in pointing out that evidence of other wrongs or acts is not admissible

to prove a person’s bad character, nor show that on a particular occasion the person acted in

accordance with that character. Fed. R. Evid. 404(b).

       For the reasons explained more fully below, therefore, defendants’ motions in limine

nos. 2-7 and 15-17 will generally be granted as unopposed unless Gruber is able to persuade

the court at the final pretrial conference that any evidence falling into those categories is

relevant to his equal protection claim. The court is granting in part and reserving in part

motions in limine no. 1, 13 and 14, and reserving a ruling on motion in limine no. 8. The

court will deny motion in limine nos. 11 relating to statements made by the mayor, and will

grant in part and deny in part motion in limine no. 12, relating to statements by defendant

Murphy to Janet Atkins.

       The motions and the basis for the court’s rulings are summarized below.




       I. Motions in Limine Numbered 1, 13, and 14

       In motion in limine no. 1, defendants seek to prevent Gruber from presenting evidence

or making any argument regarding claims included in his amended complaint that were

expressly or effectively dismissed by the court, including claims related to condemnation of

                                              2
his business property on Edgewater Street and changes to the zoning and the requirement for

a conditional use permit for his Jefferson Street auto repair shop. Motion in limine no. 13

seeks to preclude evidence regarding Portage police officers parking their squad cars in front

of the garage doors at Gruber’s repair shop at 208 East Edgewood, which is not listed in the

court’s July 2017 order identifying Gruber’s remaining claims. Motion in limine no. 14 seeks

to preclude evidence regarding problems with a sewer line at the repair shop, about which

Gruber did not make any allegations or otherwise connect to the actions of defendants. None

of the above topics is directly relevant to Gruber’s claim of selective parking ordinance

enforcement and surveillance, and therefore, defendants’ motion is granted to the extent that

Gruber may not seek damages for this conduct. However, each incident may be relevant to

showing defendants’ state of mind – specifically, motivation and intent – although the sewer

event seems too remote in time and circumstantial to be admitted even for this limited

purpose. Accordingly, the court will reserve on this aspect of defendants’ motions until the

Final Pretrial Conference.

       Motions in limine numbered 1, 13, and 14 are GRANTED IN PART AND

RESERVED IN PART as set forth above.


       II. Motion in Limine Number 2

       Defendants seek to exclude any questions, testimony or evidence related to the 2004

death of Keith Galster or Gruber's opinion that defendants Thompson and Manthey and

other Portage police officers “murdered” Mr. Galster. Not only has it never been determined

that Galster was murdered, but his death is not related to Gruber’s claim that defendants




                                              3
engaged in selective ordinance enforcement and surveillance more than ten years later. Even

if it were, the unfair prejudice that would result requires its exclusion under Fed. R. Evid. 403.

       The motion is GRANTED.


       III. Motion in Limine Number 3

       Defendants seek to preclude Gruber from presenting evidence or argument that

defendants or any city employees: (1) engaged in aggressive law enforcement action and

prosecutions targeting small business owners to coerce contributions for various fund-raising

efforts; (2) offered special protection to members of the public who donated to various fund-

raising efforts; and (3) engaged in drug dealing, illegal drug usage, pervasive alcohol abuse,

fake fund raising, and sexual misconduct under the protection of the Columbia County

District Attorney. In his amended complaint, Gruber alleges that after a new district attorney

was elected in 2000, he noticed police corruption that was never prosecuted, including more

aggressive law enforcement and prosecution targeting small business owners who did not

contribute to law enforcement fundraisers. However, these allegations are not relevant to

Gruber’s claims unless he has evidence that (1) the alleged corruption led directly to the

selective enforcement and surveillance activities against Gruber or (2) defendants targeted

Gruber because he did not contribute to fund-raising efforts by Portage police officers. Again,

evidence of defendants’ past bad character is not admissible to show that defendants acted in

accordance with that character in their dealings with Gruber and would likely be prejudicial

under Rule 403.

       The motion is GRANTED.




                                                4
       IV. Motion in Limine Number 4

       Defendants seek to preclude Gruber from presenting evidence concerning a deferred

prosecution agreement entered into by defendant Manthey in 2002, related to an attack on

a child. Such evidence is not relevant to Gruber’s equal protection claim, cannot be used to

show Manthey’s bad character, and is unduly prejudicial.

       The motion is GRANTED.


       V. Motion in Limine Number 5

       Defendants seek to prevent Gruber from introducing as evidence an unsigned

document entitled “Notice of Charges” that was purportedly prepared by Gruber's friend,

Brian Warren, and filed with the court on March 23, 2018. (Dkt. #148.) The notice

discusses the death of Keith Galster, alleged drug-related activity involving Portage police

officers, and collusion between the city attorney, district attorney, judges and others to

operate an organized crime group to defraud Portage taxpayers and commit crimes. The

document not only contains inadmissible hearsay statements, but also does not appear

relevant to Gruber’s claim for the same reasons discussed in conjunction with motion in limine

nos. 2 and 3 above.

       The motion is GRANTED.


       VI. Motion in Limine Number 6

       Defendants seek to preclude Gruber from introducing evidence related to the “John

Doe Petition” that he and other residents of Columbia County filed in state court on

November 28, 2017, alleging unjustified killings by the Columbia County and Portage Police

Departments. Gruber filed a copy of the petition, a newspaper article, and various other

                                              5
documents related to the state court filing with this court because he thought “it was

something that the court should know about.” (Dkt. #149.) This evidence will be precluded

for the same reasons discussed in conjunction with motions in limine nos. 2, 3, and 5.

       The motion is GRANTED.


       VII. Motion in Limine Number 7

       Gruber has filed in this case a copy of a “Notice of Claim” purportedly prepared by

Krystal Cole regarding the City of Portage’s lack of response to her public records request for

parking tickets and police reports issued to Gruber Automotive (dkt. #140) and the city’s

response (dkt. #150). Defendants seek to preclude Gruber from offering these documents

into evidence. Although the subject of the public records request relates to Gruber’s equal

protection claim, Cole’s complaints about the city’s response to her request do not.

       The motion is GRANTED.


       VIII. Motion in Limine Number 8

       Gruber alleges in his amended complaint that he lost business revenue from November

1, 2014, through the time his business was closed due to a condemnation proceeding, which

occurred sometime in February 2017. (Dkt. #71 at ¶¶ 5, 27.) He further alleges that he

incurred towing costs and business loss as a result of defendant Thompson’s alleged actions.

(Dkt. #71 at ¶ 6.) At his deposition, Gruber agreed that he was seeking damages in the

following amounts: $3,000 per week during the relevant time period for loss of revenue,

$2,500 in towing costs, and an additional $4,000 in towing costs and car storage fees during

December 2015. (Dkt. #169 at 18, 122-23.)




                                              6
       Defendants seek to preclude Gruber from arguing at trial that he is entitled to any

other damages besides those he already has identified, on the ground that it would result in

unfair surprise and prejudice to defendants. A plaintiff is not required to itemize his damages

claims in his complaint. Avitia v. Metro. Club of Chicago, Inc., 49 F.3d 1219, 1226 (7th Cir.

1995). “On the contrary, the rules entitle him to a judgment that grants him the relief to

which he is entitled even if the complaint failed to ask for that relief.” Id. (citing Fed. R. Civ.

P. 54(c)); see also Back Doctors Ltd. v. Metropolitan Property and Cas. Ins. Co., 637 F.3d 827, 831

(7th Cir. 2011) (citing Rule 54(c) for same). Defendants are on more solid ground with

respect to holding Gruber to his testimony, although counsel should also have been more

straightforward in asking about damages at his deposition, particularly as he is acting pro se:

       Q: So you alleged in your complaint the loss of $3,000 per week during the
       time period, the $2,500 in towing costs, and the $4,000 from December of
       2015, correct?

       A: Correct.

       Q: Those are the damages you're alleging in this case, correct?

       A: Yes.

(Dkt. #169 at 122-23.)

        Obviously, this would be an easier case if defendants can show at the Final Pretrial

Conference that:     (1) plaintiff is seeking to exceed damages disclosed pursuant to Rule

26(a)(1)(A)(iii); (2) refused to make his Rule 26 disclosures, despite being asked to do so; (3)

otherwise failed to disclose damages as expressly required by court order; or (4) was asked to

list all damages being sought. Perhaps plaintiff will agree to seek only the damages discussed

at his deposition, in which case this motion would be moot, but until hearing from plaintiff

at the Final Pretrial Conference, the court will reserve on this motion.

                                                7
       The motion will be RESERVED.


       IX. Motion in Limine Number 11

       Defendants seek to preclude Gruber from presenting evidence or testifying about a

“public” statement allegedly made by Portage Mayor Bill Tierney, who is not a defendant in

this case. In his amended complaint, Gruber alleged that Tierney stated that “there is no

place in Portage for John Gruber -- he and his bottom feeders must go.” (See Amd. Cpt., dkt.

#71 at ¶ 27.) Generally speaking, Tierney’s statement is obviously not being offered for the

truth of the matter asserted. Nor is it clearly relevant to Gruber’s claims because Gruber did

not allege that Tierney played any role in defendants’ selective parking enforcement or

surveillance. However, Tierney’s statement may be evidence of a policy of harrassement by

the City of Portage. Gruber may also be able to use it to show its effect on the individual

defendants, provided there is evidence that any of those defendants heard or were made aware

of the statement or made aware of a larger policy of harassment by the City.

       The motion is DENIED.


       X. Motion in Limine Number 12

       Defendants seek to preclude Gruber from presenting evidence or testifying about

statements allegedly made to him by Janet Atkins, the president of a real estate development

group. In his amended complaint, Gruber alleged that Atkins said defendant Murphy told

her that Gruber’s business was “a magnet for bottom feeder people,” creates a “bad image,”

and is a “junk dealer that must go.” (See Amd. Cpt., dkt. #71 at ¶ 7.)

       Under the double hearsay rule, Gruber cannot testify about what Atkins told him that

Murphy said. However, Gruber may call Atkins as a witness and she may testify what Murphy

                                              8
said to her because Murphy’s statements are not hearsay as statements of a party opponent.

Additionally, Gruber may ask Murphy directly -- either on cross examination or after calling

him as an adverse witness -- about any statements that he made to Atkins about Gruber and

his business. Although defendants argue that Murphy’s statements are not relevant because

they relate to the condemnation of Gruber's business, which is not an issue in this case, that

fact is not clear from the allegations in the complaint. Moreover, Murphy is a defendant in

this case and depending on the circumstances, his view of Gruber or his business may be

relevant to prove Murphy’s state of mind.

       The motion is GRANTED with respect to the hearsay statements made by Atkins and

DENIED with respect to the relevancy of Murphy’s statements.


       XI. Motion in Limine Number 152

       Defendants seek to preclude Timothy Zillmer from testifying at trial that he believes

his son Riley and he were targeted by city police and issued tickets and citations regarding

motor vehicles, a garbage dumpster, and junk ordinance violations because Zillmer spoke on

Gruber’s behalf at a Portage Common Council meeting and served a summons on a former

defendant in this lawsuit. (See Zillmer stmt., dkt. #205, exh. #5.) It appears that Zillmer is

alleging that Portage police officers retaliated against him for helping Gruber. However, that

allegation is not relevant to whether defendants targeted Gruber himself. Without more




2 Motions
          in limine numbered 15, 16, and 17 relate to witness testimony that defendants expect Gruber
to present at trial. Gruber submitted a witness list along with several exhibits, which include a number
of unsworn witness statements that he entitles “affidavits.” To the extent Gruber intends to offer the
witness statements by affidavit, rather than live testimony, he should be aware that even sworn,
written witness statements are not admissible as evidence at trial.
                                                   9
connecting these alleged actions to the events at issue in this case, they are too remote to have

any probative value to Gruber’s claim.

         The motion is GRANTED.


         XII. Motion in Limine Number 16

         Defendants seek to preclude Peggy Wisemore from testifying at trial that her car was

towed from Gruber’s repair shop in 2009. (See Wisemore stmt., dkt. #205, exh. #9.) Because

the incident significantly predates the alleged conduct in this case, which occurred between

November 2014 and February 2017, it is too remote to have any probative value to Gruber’s

claim.

         The motion is GRANTED.




         XIII. Motion in Limine Number 17

         Defendants seek to preclude Robert Zeier from testifying at trial about hearing

unidentified individuals make unidentified, derogatory comments about Gruber at a meeting

with city and county officials. (See Zeier stmt., dkt. #205, exh. #1 at 4.) Without more

information about what the comments were, in what context the comments were made, or

who made the comments and to whom they were made, Zeier’s testimony with respect to the

issues for trial are too remote to be helpful to the jury.

         The motion is GRANTED.




                                                10
                                       ORDER

     IT IS ORDERED that defendants’ motions in limine (dkt. #199) and supplemental

motions in limine (dkt. #208) are GRANTED IN PART, RESERVED IN PART and

DENIED IN PART:

     (1)   Motions in limine numbered 1, 13 and 14 are GRANTED IN PART AND
           RESERVED IN PART.

     (2)   Motions in limine numbered 2-7 and 15-17 are GRANTED as unopposed.

     (3)   Motion in limine number 8 is RESERVED.

     (4)   Motions in limine numbered 11 is DENIED.

     (5)   Motion in limine number 12 is GRANTED with respect to the hearsay
           statements made by Janet Atkins but DENIED with respect to the possible
           relevancy of Murphy’s out-of-court statements to his state of mind.


     Entered this 29th day of October, 2018.

                                      BY THE COURT:

                                      /s/
                                      ____________________
                                      WILLIAM M. CONLEY
                                      District Judge




                                         11
